DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/14/2020 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 27-31, 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tailor US 10,171,159 in view of Ghosh et al. US 20180091416 in view of Yu et al. US 20140269417.

Regarding claim 1, A method for operating a device (relay wireless device, Figure 1, element 130), the method comprising: measuring, by the device, a radio condition of channels between the device and each of a plurality of candidate serving nodes in a relay wireless device, element 130, is enabled to determine a preferred donor access node from among candidate donor access nodes, elements 110, 120, that are within range, determination is based on a comparison of a plurality of characteristics of each candidate donor access node with a number of thresholds for reliable and efficient provision of services to end-user wireless devices via relay wireless device including resource characteristics and radio characteristics for each wireless communication link associated respectively with access nodes, column 4, lines 9-19, 56-59); selecting, by the device, a serving node from the plurality of candidate serving nodes in accordance with the radio condition measurement of each of the plurality of candidate serving nodes (any access node that meets a chosen set of one or more threshold requirements from among access nodes is added to a list of candidate donor access nodes, candidate donor access node that best meets the thresholds may be selected as a preferred donor access node, and an initial connection request submitted to the preferred donor access node, column 5, lines 9-15).
Tailor does not disclose stratum information of serving nodes.  Ghosh discloses more efficient mesh network can be achieved by optimizing relay hops between node devices, Abstract.  Ghosh discloses when a topology of a hierarchical network is known, a hop order can be determined and the hop order can be an indicator of how many hops away a given relay node is from a donor node, para. 0034.  Ghosh discloses each relay node can maintain connection with a finite number of relay nodes of a lower hop order and the route selection optimization 
Tailor and Ghosh do not disclose transmitting, by the device, a message to the selected serving node, the message indicating the device joining the communications system; receiving, by the device, in response to the transmitted message, a relay node identifier (RN ID) assigned to the device from the selected serving node, the RN ID identifying the device as a relay node; and routing, by the device, a packet from the selected serving node to a user equipment (UE) in accordance with an address that is at least partially based on the RN ID.
Yu discloses the new relay node as part of the join process determines measurements of one or more of the relay nodes of the existing relay group and sends the relay node group information to the DeNB, para. 0096.  Yu discloses the DeNB is arranged to determine the configuration information which is determined based on relay node capability, measurement reports of the radio environment, relay node physical location, relay node group structure and topology and other suitable information and then sends the configuration information comprising the relay group node identifier to the new relay node to join the existing relay node group, para. 0097-0098.  The new relay node receives the configuration information and the new relay node is configured 

Regarding claim 27, A device (relay wireless device, Figure 1, element 130) comprising: a non-transitory memory storage comprising instructions; and one or more processors in communication with the non-transitory memory storage (relay, Figure 3), wherein the one or more processors execute the instructions to: measure a radio condition of channels between the device and each of a plurality of candidate serving nodes in a communications system, thereby producing radio HW 85648696US02Page 3 of 9condition measurements (relay wireless device, element 130, is enabled to determine a preferred donor access node from among candidate donor access nodes, elements 110, 120, that are within range, determination is based on a comparison of a plurality of characteristics of each candidate donor access node with a number of thresholds for reliable and efficient provision of services to end-user wireless devices via relay wireless device including resource characteristics and radio characteristics for each wireless communication link associated respectively with access nodes, column 4, lines 9-19, 56-59); select a serving node from the plurality of candidate serving nodes in accordance with the radio condition measurement (any access node that meets a chosen set of one or more threshold requirements from among access nodes is added to a list of candidate donor access nodes, candidate donor access node that best meets the thresholds may be selected as a preferred donor access node, and an initial connection request submitted to the preferred donor access node, column 5, lines 9-15).
Tailor does not disclose stratum information of serving nodes.  Ghosh discloses more efficient mesh network can be achieved by optimizing relay hops between node devices, Abstract.  Ghosh discloses when a topology of a hierarchical network is known, a hop order can be determined and the hop order can be an indicator of how many hops away a given relay node is from a donor node, para. 0034.  Ghosh discloses each relay node can maintain connection with a finite number of relay nodes of a lower hop order and the route selection optimization can begin with a relay node of the highest hop order and propagate towards relay nodes of a lower hop order, para. 0034.  Before the filing of the invention it would have been obvious to modify Tailor’s candidate access donor node selection to include hop order as in Ghosh.  One of ordinary skill in the art would be motivated to do so since based on more efficient routes, route metrics can be updated dynamically to reevaluate which 
Tailor and Ghosh do not disclose transmitting, by the device, a message to the selected serving node, the message indicating the device joining the communications system; receiving, by the device, in response to the transmitted message, a relay node identifier (RN ID) assigned to the device from the selected serving node, the RN ID identifying the device as a relay node; and routing, by the device, a packet from the selected serving node to a user equipment (UE) in accordance with an address that is at least partially based on the RN ID.
Yu discloses the new relay node as part of the join process determines measurements of one or more of the relay nodes of the existing relay group and sends the relay node group information to the DeNB, para. 0096.  Yu discloses the DeNB is arranged to determine the configuration information which is determined based on relay node capability, measurement reports of the radio environment, relay node physical location, relay node group structure and topology and other suitable information and then sends the configuration information comprising the relay group node identifier to the new relay node to join the existing relay node group, para. 0097-0098.  The new relay node receives the configuration information and the new relay node is configured such that the new relay node can join the relay node group, para. 0099.  Yu discloses after configuration the relay node joins normal operation of the relays which is FIG. 2 shows communication interfaces in a relay arrangement, the wireless interface between user equipment and a relay node can be provided by an Uu interface and the wireless interface between the relay node and the donor base station can be provided by an Un 

Regarding claim 28, The device of claim 27, wherein the plurality of candidate serving nodes comprises serving nodes with radio conditions that meet a first threshold, serving nodes with a number of hops to a donor access node that meet a second threshold, or both (relay wireless device, element 130, is enabled to determine a preferred donor access node from among candidate donor access nodes, elements 110, 120, that are within range, determination is based on a comparison of a plurality of characteristics of each candidate donor access node with a number of thresholds for reliable and efficient provision of services to end-user wireless devices via relay wireless device including resource characteristics and radio characteristics for each wireless communication link associated respectively with access nodes, column 4, lines 9-19, 56-59).
Regarding claim 29, The device of claim 27, wherein the one or more processors execute the instructions to perform an access procedure with the serving node (any access node that meets a chosen set of one or more threshold requirements from among access nodes is added to a list of candidate donor access nodes, candidate donor access node that best meets the thresholds may be selected as a preferred donor access node, and an initial connection request submitted to the preferred donor access node, column 5, lines 9-15). 

Regarding claim 30, The device of claim 27, wherein information of each candidate serving node is related to a distance in a network between the candidate serving node and a donor access node (choosing a preferred access node may include identifying multiple possible donor access nodes and comparing various criteria such as, for example, distance between the relay wireless device and each possible donor access node, column 2, lines 39-42, cluster of wireless devices may access network services using the combination of relay wireless device and mini-macro access node, Figure 1, element 131).  Tailor does not disclose stratum.  Ghosh discloses more efficient mesh network can be achieved by optimizing relay hops between node devices, Abstract.  Ghosh discloses when a topology of a hierarchical network is known, a hop order can be determined and the hop order can be an indicator of how many hops away a given relay node is from a donor node, para. 0034.  Ghosh discloses each relay node can maintain connection with a finite number of relay nodes of a lower hop order and the route selection optimization can begin with a relay node of the highest hop order and propagate towards relay nodes of a lower hop order, para. 0034.  Before the filing of the invention it would have been obvious to modify Tailor’s candidate access donor node selection to include hop order as in Ghosh.  One of ordinary skill in the art would be motivated to do so since based on more efficient 
Regarding claim 31, The device of claim 27, wherein the radio condition measurements comprise one or more of reference signal received power (RSRP) measurements, reference signal received HW 85648696US02Page 3 of 6quality (RSRQ) measurements, received signal strength indication (RSSI) measurements, signal to noise ratio (SNR) measurements, or signal plus interference to noise ratio (SINR) measurements (resource characteristics can also include a noise rise associated with one of wireless links including SINR, column 4, lines 31-40).  
Claims 2-5, 36-40 are rejected under the same rationale.

Claims 6-7, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tailor in view of Ghosh in view of Yu in view of Zheng US 20170078985.

Regarding claim 32, The device of claim 27, Tailor discloses select the serving node from the plurality of candidate serving nodes in accordance with the radio condition measurement of each of the plurality of candidate serving nodes and Ghosh discloses stratum information as shown above.  Tailor, Ghosh and Yu do not disclose wherein the one or more processors executing the instructions to adjust the radio condition measurement in accordance with the stratum information and combine the adjusted radio condition measurement with an offset associated with the candidate serving node. Zheng discloses receiving, from each of at least two synchronization candidate network elements, a first synchronization accuracy value; determining, for 
Claims 6-7 are rejected under the same rationale.

Claim 8-10, 33-35, 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tailor in view of Ghosh in view of Yu in view of Lee.

Regarding claim 33, The device of claim 27, Tailor, Ghosh, and Yu do not disclose wherein the stratum information is broadcast to the device.  Lee discloses the D2D synchronization channel includes information on the number of hops or a stratum level and is broadcast, para. 0013, 0047.  At the time of the filing of the invention it 
Regarding claim 34, The device of claim 27, Tailor, Ghosh and Yu disclose all of the limitations except for wherein the stratum information is advertised.  Lee discloses the D2D synchronization channel includes information on the number of hops or a stratum level and is broadcast, para. 0013, 0047.  At the time of the filing of the invention it would have been obvious to include Lee’s broadcast of stratum.  One of ordinary skill in the art would be motivated to do so for proper timing.

Regarding claim 35, The device of claim 27, Tailor, Ghosh and Yu disclose all of the limitations except for wherein the stratum information is determined in accordance with identifiers.  Lee discloses determining the source of the synchronization signal and the D2D synchronization channel includes information on the number of hops or a stratum level and is broadcast, para. 0013, 0046, 0047.  At the time of the filing of the invention it would have been obvious to include Lee’s determination of source and the broadcasting of stratum.  One of ordinary skill in the art would be motivated to do so for proper timing.
Claims 8-10, 41-42 are rejected under the same rationale.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468